Exhibit 10.10
DELPHIN MARINE LOGISTICS LIMITED
JOINT VENTURE AGREEMENT
TRINIDAD AND TOBAGO
     THIS AGREEMENT is made in triplicate the 29th day of February, 2008 among
MARINERS HAVEN LIMITED, a company duly incorporated under the Companies Act,
Chapter 81:01 of the Laws of the Republic of Trinidad and Tobago, and having a
registered office at Level 5 Long Circular Mall, Nos. 51-53 Long Circular Road,
St. James in the City of Port-of-Spain in the Island of Trinidad, in the
Republic of Trinidad and Tobago (hereinafter called “MHL”) of the First Part,
RIGDON MARINE CORPORATION, a corporation incorporated under the laws of the
State of Delaware in the United States of America and having its principal place
of business at 815 Walker Street, Suite 1001, Houston, Texas, United States of
America (hereinafter called “Rigdon”) of the Second Part, and DELPHIN MARINE
LOGISTICS LIMITED a company incorporated under the laws of the Republic of
Trinidad and Tobago and having its registered office at Level 5 Long Circular
Mall, Nos. 51-53 Long Circular Road, St. James in the City of Port-of-Spain in
the Island of Trinidad (hereinafter called “the Company”) of the Third Part.
WHEREAS:

A.   Rigdon owns and operates platform supply vessels and crewboats which
service the offshore oil industry and has obtained charters for certain of its
vessels in Trinidad and Tobago;   B.   MHL is a member of the Home Construction
Limited Group of companies (“the HCL Group”) and is involved in marine
operations as well as in the oil and gas industry in Trinidad and Tobago;   C.  
The HCL Group and Rigdon recognise that there could be long-term benefits and
opportunities in Trinidad and Tobago, Guyana and Suriname by the formation of a
joint venture to engage in the business of brokering and managing anchor
handling tugs, anchor handling towing supply vessels, offshore supply vessels,
platform supply vessels, crew boats, multi-purpose vessels and other vessels to
be utilised in offshore oil and gas exploration and production activities within
the territorial seas and exclusive economic zones of the Republics of Trinidad
and Tobago, Guyana and Suriname.   D.   The Company was incorporated by MHL on
the 6th day of July, 2007 to be the corporate entity through which MHL and
Rigdon would carry on the joint venture and MHL and Rigdon propose that the
Company should be used as their joint venture vehicle to engage in the business
of brokering and managing vessels as set out above.   E.   MHL and Rigdon have
agreed that they will be the sole shareholders of the Company and that they will
subscribe for shares in the Company on the terms and subject to the conditions
hereinafter contained and have further agreed that their respective rights as
shareholders in the Company shall be regulated by the provisions of this
Agreement.

 



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

F.   MHL and Rigdon have also agreed to the management and operation of the
Company being regulated by the Articles and the By-laws of the Company which
will be amended in terms of the agreed draft Articles of Amendment and agreed
draft Revised By-Laws annexed hereto in Schedule 1 and 2 respectively and the
Company has agreed with MHL and Rigdon to comply with all matters herein
contained and in the Articles and By-laws to be amended as aforesaid as relate
to the Company.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements of the Parties contained herein and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the Parties) it is hereby agreed and declared as
follows:

1.   INTERPRETATION   1.1   In this Agreement including the Recitals and the
Schedules hereto the following words and expressions shall have the following
meanings:       “Accounting Procedure” means the accounting principles and
policies as adopted by the Company by resolution of the Directors as a Reserved
Matter;       “‘A’ Directors” means the directors (including alternative
directors) of the Company from time to time elected by the ‘A’ Shareholder(s);  
    “Annual Operating Plan” means the Annual Operating Plan described in Clause
7.2 hereof adopted by the Shareholders as a Special Reserved Matter;      
“Articles” means the Articles of Incorporation of the Company as amended by the
Articles of Amendment in the form annexed in the Schedule 1 hereto and which may
be amended from time to time;       “‘A’ Shareholder” means MHL or another
Person from time to time registered as the holder of ‘A’ Shares in accordance
with this Agreement and the Articles;       “Auditors” means initially
PriceWaterhouseCoopers Limited of 11-13 Victoria Avenue, Port of Spain or such
other firm of international chartered accountants practising in Trinidad and
Tobago as shall be appointed auditors of the Company in accordance with the
Articles;       “‘B’ Directors” means the directors (including alternative
directors) of the Company from time to time elected by the ‘B’ Shareholder(s);  
    “Board” means the board of Directors for the time being of the Company or
any duly appointed committee thereof;       “‘B’ Shareholder” means Rigdon or
another Person from time to time registered as the holder of ‘B’ Shares in
accordance with this Agreement and the Articles;       “Business” means the
business intended to be carried on by the Company as described in Clause 2.1 and
such other business as the Shareholders may resolve by unanimous resolution
provide shall be carried on by the Company;

Page 2



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    “By-Laws” means the revised By-Laws of the Company to be adopted in the form
of the attached hereto in Schedule 2 and which may be amended from time to time;
      “Change of Control” when applied to any Shareholder shall be deemed to
have occurred if any Person who Controls such Shareholder at the date of
execution of this Agreement (or the date such Shareholder becomes bound by the
terms of this Agreement, if later) subsequently ceases to Control it or if any
Person subsequently acquires Control of it (and for either purpose a Change of
Control shall occur upon the death or bankruptcy of a Person who Controls such
Shareholder); provided, however, that a Change of Control shall not be deemed to
occur in respect of any transfer of the shares in or acquisition of the relevant
Shareholder by another member of its Group so that such Shareholder remains a
member of its Group;       “Commencement Date” means the date when each of the
obligations of the Parties set forth in Sub-Clause 2.6 have been satisfied, but
in no event shall the Commencement Date be later than the 31st day of March,
2008 unless such date is extended in writing by the Parties hereto;       “the
Companies Act” means the Companies Act Chap. 81:01 of the laws of Trinidad and
Tobago as amended or re-enacted from time to time and the regulations made
thereunder from time to time;       “Control” means (i) the ownership or control
(directly or indirectly through companies or otherwise) of more than fifty
percent (50%) of the voting share capital of the relevant undertaking, or
(ii) the ability to direct the casting of more than fifty percent (50%) of the
votes exercisable at general meetings of the relevant undertaking on all, or
substantially all, matters;       “Directors” means both the ‘A’ Directors and
the ‘B’ Directors and their alternative Directors, or prior to the issue of
Shares, the Directors named in Form 8 filed for the incorporation of the Company
or elected by the incorporator of the Company.       “Eligible Transferee”

  (a)   means, in respect of any particular corporate Shareholder:

  (i)   a company of which such Shareholder is the sole registered and
beneficial shareholder; or     (ii)   any Person who is a parent or holding
company of such Shareholder; or     (iii)   a company which is otherwise an
Affiliate of such shareholder.

  (b)   includes, in respect of Rigdon only, Bourbon SAS, a société par actions
simplifiée incorporated under the laws of France and having a registered office
at Marseille, France.

Page 3



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    “Equity Proportions” means the respective proportions in which the total
issued common shares of the Company are held from time to time by the “A”
Shareholder(s) and the “B” Shareholder(s) (initially being, in the case of the
“A” Shareholder 51% and, in the case of the “B” Shareholder, 49%);      
“Financial Year” means each accounting reference period of the Company ending on
the 31st day of March in every year;       “Group” means, in relation to a
Shareholder, that company and its parent, holding company, subsidiaries and
other Affiliates for the time being;       “Guarantee” means any guarantee,
indemnity or other contingent liability (other than any endorsement for
collection or deposit in the ordinary course of business), direct or indirect,
by a Person with respect to any obligations of another Person, through a
contract or otherwise;       “Long Term Business Plan” means the long term
business plan for the Company described in Clause 7.1 which the Shareholders
have agreed to adopt as a Special Reserved Matter which plan may be amended or
restated from time to time pursuant to the unanimous consent of the Shareholders
as a Special Reserved Matter;       “Parties” means MHL, Rigdon and the Company
(and “Party” shall be construed accordingly);       “Person” means any
corporation, partnership, joint venture, firm, organisation, company, trust,
entity or natural person.       “Regulatory Action” means any order of a court
of competent jurisdiction or any order, decision or conclusive view made, given
or expressed by a competent supranational, governmental or regulatory authority
or agency or an enactment of a legislative body which would materially prohibit
or restrict the investment of MHL or Rigdon in the Company, the payment of
dividends, net profits and other sums by the Company to the Shareholders, or the
management of the Company and carrying on of the Business as contemplated by the
Articles and/or the By-laws.       “Regulatory Approvals” means any necessary
approvals required by any competent supranational, governmental or regulatory
agencies or authorities;       “Reserved Matters” means the matters so defined
in paragraph 5 of the Fifth Schedule of the Articles;       “Shareholder” means
an ‘A’ Shareholder or a ‘B’ Shareholder or prior to the issue of Shares, the
incorporator of the Company;       “Shareholders” means both the ‘A’
Shareholder(s) and the ‘B’ Shareholder(s) or prior to the issue of Shares, the
incorporator of the Company;       “Shares” means the ‘A’ common shares and the
‘B’ common shares of the Company and subject to the provisions of the Articles
any shares issued in exchange therefor

Page 4



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    by way of conversion or reclassification and any shares representing or
deriving from such shares as a result of any increase in or reorganisation or
variation of the capital of the Company;       “Special Reserved Matters” means
the matters so defined in paragraph 6 of the Fifth Schedule of the Articles;    
  “Third Party” means any Person who is not a Party to this Agreement;      
“Vessel Management Agreement” means the vessel management contract to be made
between Rigdon Marine Corporation and the Company in the form annexed as
Schedule 3 as the same may be amended by the parties thereto and for the time
being in force.       and the expressions “Affiliate”, “Officer”, “Subsidiary”
and “Special Resolution” and other expressions shall bear the same meanings as
in the Companies Act PROVIDED THAT for the purposes of this Agreement neither
the Company nor any Affiliate of the Company shall be regarded as an Affiliate
of Rigdon or MHL.   1.2   Unless the context otherwise requires, any reference
to a statutory provision shall include such provision as from time to time
modified or re-enacted or consolidated so far as such modification or
re-enactment or consolidation applies or is capable of applying to any
transactions entered into hereunder.   1.3   References to Recitals, Clauses,
Paragraphs and Schedules are to recitals, clauses, paragraphs and schedules of
this Agreement.   1.4   Any reference in this Agreement to “dollars” or “$”
shall mean Trinidad and Tobago Dollars and any reference to an amount in
Trinidad and Tobago Dollars shall include the equivalent amount at the relevant
time in any other currency or combination of currencies.   1.5   The headings
are for convenience only and shall not affect the interpretation hereof.   1.6  
Unless the context otherwise requires, words importing the singular only shall
include the plural and vice versa and references to natural persons shall
include bodies corporate.   1.7   Where any obligation pursuant to this
Agreement is expressed to be undertaken or assumed by any Shareholder, such
obligation shall be construed as requiring the Shareholder concerned to exercise
all rights and powers of control over the affairs of the Company or any other
Person which that Shareholder is able to exercise (whether directly or
indirectly) in order to secure performance of that obligation.   1.8   The
following Schedules are attached to and incorporated in this Agreement by
reference and are deemed to be a part hereof:      
Schedule 1                     Articles of Amendment of the Company;      
Schedule 2                     By-Laws of the Company

Page 5



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    Schedule 3                    Vessel Management Agreement   2.   OBJECTS OF
THE COMPANY/CONDITIONS PRECEDENT TO COMMENCEMENT OF BUSINESS   2.1   Business

  (a)   The Business of the Company shall be brokering and managing anchor
handling tugs, anchor handling towing supply vessels, offshore supply vessels,
platform supply vessels, crew boats, multi-purpose vessels and other vessels to
be utilised in offshore oil and gas exploration and production activities within
the territorial areas and exclusive economic zones of the Republics of Trinidad
and Tobago, Guyana and Suriname, and shall include the supply of local crews,
procuring supplies and performing accounting and other administrative services
under the terms of the Vessel Management Agreement.     (b)   Unless otherwise
agreed by the Shareholders as a Special Reserved Matter, during the term of this
Agreement the Company will manage only vessels owned and/or operated by Rigdon.

2.2   No Activity Prior to Commencement Date       The Parties shall procure
that, prior to the Commencement Date and save as may be required for the Company
to pursue the fulfilment of the conditions in Clause 2.3, the Company shall not
carry on any business and shall have no assets or liabilities of any nature
whatsoever.   2.3   Conditions precedent to the Commencement of Business      
The obligations of MHL and Rigdon to acquire their respective ‘A’ and ‘B’
Shares, pay the consideration therefor to the Company, for Rigdon to enter into
the Vessel Management Agreement with the Company, as well as the commencement of
Business by the Company shall all be conditional upon and subject to each of the
following conditions having been satisfied (or waived) by Rigdon and MHL:

  (a)   the representations and warranties of each of MHL and Rigdon set forth
in Clause 14.6 of this Agreement shall be true and correct in all respects as at
the date of this Agreement and as at the Commencement Date and each such Party
shall have performed all obligations and fulfilled all covenants and agreements
which are required to be performed and fulfilled by such Party prior to the
Commencement Date;     (b)   no action, suit or proceeding shall have been
instituted, or to the knowledge of MHL or Rigdon, threatened contesting the
validity or legality of the incorporation of the Company and the transactions
contemplated by this Agreement;

Page 6



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  (c)   there shall be no outstanding Regulatory Approvals required for the
commencement of Business by the Company; and     (d)   no material Regulatory
Action (or action, proceeding or proposal which if successfully pursued by the
Person initiating the same will result in a Regulatory Action) having been taken
which has not been revoked, annulled, withdrawn, discontinued, abandoned,
repealed or discharged or otherwise ceased to have effect.

2.4   Reasonable endeavours to fulfil conditions precedent       MHL, Rigdon and
the Company shall use all reasonable endeavours to procure (so far as it lies
within their respective powers so to do) that each of the conditions precedent
set out in Clause 2.3 (to the extent that such conditions are not waived) are
fulfilled as soon as possible.   2.5   Non-fulfilment of conditions precedent  
    If any of the conditions precedents set out in Clause 2.3 have not been
fulfilled (or waived) by the Commencement Date, this Agreement shall, unless
Rigdon and MHL otherwise agree, thereupon automatically terminate.   2.6  
Commencement of Business       Subject to the fulfilment or waiver of all the
conditions precedent referred to in Clause 2.3, and to the satisfaction of all
regulatory requirements, the Company shall commence Business when each of the
events set out below has taken place (which date shall be the Commencement
Date):

  (a)   MHL has subscribed and paid for, and the Company has issued to MHL, all
510,000 ‘A’ Shares for the consideration stated in Clauses 3.2 and 3.4 below;  
  (b)   Rigdon has subscribed and paid for, and the Company has issued to
Rigdon, all 490,000 ‘B’ Shares for the consideration stated in Clauses 3.3 and
3.4 below;     (c)   the Company and Rigdon have entered into the Vessel
Management Agreement;     (d)   MHL and Rigdon have procured that the Company
has allotted and issued all of the 510,000 “A” Shares to MHL and all of the
490,000 “B” Shares to Rigdon, and that the names of MHL and Rigdon are entered
in the Register of Members of the Company as the respective holders of such
Shares subscribed for and paid in full by them and that Share Certificates have
been issued to MHL and Rigdon respectively in respect of such Shares.

Page 7



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 



2.7   Termination prior to Commencement Date       This Agreement may be
terminated at any time prior to the Commencement Date:

  (a)   by mutual written consent of MHL and Rigdon;     (b)   by either MHL or
Rigdon if the Commencement Date has not occurred prior to March 31, 2008, or
such later date as MHL and Rigdon shall agree in writing;     (c)   by either
MHL or Rigdon if the other of them shall have failed, or be unable, to comply
with any of its obligations under this Agreement;     (d)   by either MHL or
Rigdon if there shall have occurred any event, development or circumstance after
the date hereof and prior to the Commencement Date which materially and
adversely affects the proposed Business, or upon the ability of either MHL or
Rigdon or the Company to realise the benefits currently anticipated to result
from such Business; or     (e)   by either MHL and Rigdon if prior to the
Commencement Date there shall have been a material breach by either of such
Parties of any representation or warranty contained in this Agreement and such
breach remains uncured for more than twenty (20) days following written notice
of such breach by such Party to the other Party.

2.8   In the event that this Agreement is terminated prior to the Commencement
Date under Clause 2.7 hereof or terminated pursuant to Clause 2.5, the following
consequences shall in each such case apply:

  (a)   MHL and Rigdon shall procure the Company to convene a special meeting to
pass a Special Resolution to wind up the Company as a Members’ Voluntary Winding
Up and take all necessary steps and procure their Directors to take all
necessary steps to wind up and dissolve the Company;     (b)   MHL and Rigdon
shall pay all fees, costs, and expenses associated with the incorporation and
winding up and subsequent dissolution of the Company which costs shall be shared
between MHL and Rigdon in the same proportions as the Equity Proportions; and  
  (c)   this Agreement shall become void and there shall be no liability or
further obligation of either Rigdon, MHL or the Company, except for continuing
obligations under Clause 8 (Confidentiality) and the relevant provisions of
Clause 15 to enforce such of the above obligations or the obligations which
otherwise apply to the Parties hereto and that nothing herein contained shall
relieve any Party from any liability for any prior breach of or outstanding
obligations under this Agreement.

2.9   Principal Business Office

Page 8



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    The registered office and principal place of business of the Company shall
be initially located at Level 5 Long Circular Mall, Nos. 51-53 Long Circular
Road, St. James in the City of Port-of-Spain in the Island of Trinidad
thereafter at such other place selected from time to time by the Directors as a
Reserved Matter.   2.10   Commercial Principles       The Business shall be
conducted in the best interests of the Company in accordance with the general
principles of the Long Term Business Plan as amended from time to time by the
Shareholders as a Special Reserved Matter and on sound commercial profit making
principles.   3.   Capital and Further Finance   3.1   Initial Capital       All
the initial authorised share capital of the Company consisting of 510,000 ‘A’
Shares and 490,000 ‘B’ Shares shall forthwith be subscribed for by MHL as to all
the ‘A’ Shares and by Rigdon as to all the ‘B’ Shares as herein provided.   3.2
  MHL shall subscribe and pay for and the Company shall issue to MHL, all the
510,000 ‘A’ Shares in consideration of the sum of US $102,000.00paid in cash.  
3.3   Rigdon shall subscribe and pay for and the Company shall issue to Rigdon
490,000 ‘B’ Shares in consideration of the sum of US $98,000.00 paid in cash.  
3.4   Such cash contributions to be made by the Parties to the capital of the
Company shall be made by bank draft payable to the Company or by wire transfer
or other mutually acceptable means in US Dollars to the Company’s account with
its bankers in Trinidad and Tobago.   3.6   The issued share capital of the
Company may from time to time be increased by such sum as shall be determined by
the Shareholders as a Special Reserved Matter in accordance with the Articles
but so that (unless the Shareholders determine otherwise as a Special Reserved
Matter) shares shall only be issued to MHL as the holder of the ‘A’ Shares and
to Rigdon as the holder of the ‘B’ Shares in the Equity Proportions.   3.8.  
Non-Equity Financing.

  (a)   The Company shall secure non-equity financing as is required to operate
the Company in the ordinary course of business (working capital) in amounts not
exceeding the maximum borrowing limits set forth in its current Annual Operating
Plan and/or the Articles;     (b)   The Company shall endeavour to obtain on its
own behalf such non-equity financing from Third Parties, on such terms and
conditions as do not require any Guarantees from the Shareholders;

Page 9



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

3.9   It is the intention of the Parties that the Company should be
self-financing and should obtain additional funds from Third Parties without
recourse to its Shareholders. Neither Shareholder shall be obliged to contribute
further funds or participate for the benefit of the Company in any Guarantee or
similar undertaking.   3.10   If the Board considers at any time that further
finance is required for the Business, the Board will consider whether or not to
approach the Company’s bankers or other financial institutions or, in
appropriate circumstances, to seek such further finance from the Shareholders.
The Shareholders will not be obliged to provide any such further finance unless
both Shareholders agree as to the amount and method by which such finance is to
be provided. Unless otherwise agreed, any further contribution of finance to the
Company (whether by way of subscription for Shares, stock or debentures or by
way of loan or otherwise) shall be made by each of the Shareholders in the
Equity Proportions at the same time and on the same terms.   3.11   Neither
Shareholder shall be obliged to participate for the benefit of the Company in
any Guarantee, bond or financing arrangement with any bank or financial
institution, whether as a guarantor or in any other capacity whatsoever. If and
to the extent that the Shareholders agree to participate in any such Guarantee,
bond or financing arrangement then, unless the Shareholders otherwise agree, any
liability or obligation to be assumed by them in relation to any such guarantee,
bond or financing arrangement shall be borne in their Equity Proportions. Any
such liability or obligation shall, unless otherwise agreed, be several and not
joint or joint and several and, in the event that a Shareholder suffers any loss
or damage resulting therefrom, that Shareholder shall be entitled to a
contribution from the other Shareholder to ensure that the aggregate liability
of the Shareholders is borne by MHL and Rigdon in their Equity Proportions.   4.
  MANAGEMENT AND STAFF   4.1   Subject to the Articles and to Clauses 4.2 and
4.3 hereof, the Board shall exercise the powers of the Company directly or
indirectly through the employees and agents of the Company and shall direct the
management of the Business and affairs of the Company.   4.2   Subject to Clause
4.3 hereof, the Board as a Reserved Matter may designate Officers and Managers
of the Company and specify their duties and delegate to them powers to manage
the Business and affairs of the Company as contemplated in the Companies Act.
The Company shall recruit, employ, dismiss and replace such staff as may be
considered necessary for the proper conduct of the Business.   4.3   There shall
be:

  (a)   a General Manager of the Company nominated by MHL and appointed by the
Board, on the direction of MHL, as a Reserved Matter whose responsibilities,

Page 10



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

      subject to the responsibilities of the Director of Operations, shall
include the following:

  (i)   Providing overall management of the Company;     (ii)   Ensuring
compliance by the Company with all applicable laws;     (iii)   Marketing the
Company within Trinidad and Tobago, Guyana and Suriname;     (iv)   Arranging
the recruitment and employment of properly certified and experienced local crews
as provided in the Vessel Management Agreement;     (v)   Promoting favourable
governmental and community relations;     (vi)   Developing, in conjunction with
the Director of Operations and the Board, the Long Term Business Plan and Annual
Operating Plan for the Company; and     (vii)   Ensuring that the Company
adheres to the Accounting Procedure.

  (b)   a Director of Operations of the Company nominated by Rigdon and
appointed by the Board, on the direction of Rigdon, as a Reserved Matter, whose
responsibilities, subject to the responsibilities of the General Manager, shall
include the following:

  (i)   Providing for the technical aspects of the management of vessels managed
by the Company:     (ii)   Training of local crews regarding the operation of
the vessels managed by the Company;     (iii)   Marketing the Company, both
locally and internationally, with respect to its ship management business in
Trinidad and Tobago; and     (iv)   Developing, in conjunction with the General
Manager and the Board, the Long Term Business Plan and Annual Operating Plan for
the Company.

5.   DIRECTORS AND MANAGEMENT   5.1   Quorum       The quorum for the
transaction of business at any meeting of the Board shall be at least two (2)
‘A’ Directors and at least two (2) ‘B’ Directors present at the time when the
relevant business is transacted, except that the quorum for the transaction of
business which constitutes a Reserved Matter shall be at least two (2) ‘A’
Directors

Page 11



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    and three (3) ‘B’ Directors present at the time when the relevant business
is transacted. A Director shall be regarded as present for the purposes of a
quorum if represented by an alternative Director in accordance with Clause 5.3
or by telephone participation in accordance with Clause 5.5.   5.2   Notice and
Agenda       Unless otherwise agreed, the Parties shall procure that meetings of
the Board are convened and held at least twice a year at a location determined
by the Board. At least fourteen (14) days’ written notice shall be given to each
of the members of the Board of any meeting of the Board, provided always that a
shorter period of notice may be given with the written approval of at least one
(1) ‘A’ Director (or his alternative Director) and at least one (1) ‘B’ Director
(or his alternative Director). Any such notice shall contain, inter alia, an
agenda identifying in reasonable detail the matters to be discussed at the
meeting and shall be accompanied by copies of any relevant papers to be
discussed at the meeting. Any matter which is to be submitted to the Board for a
decision which is not identified in reasonable detail as aforesaid shall not be
decided upon, unless otherwise agreed by all of the members of the Board.   5.3
  Board Voting       Save and except for Reserved Matters, matters for decision
by the Board shall be decided by simple majority vote. Each Director shall have
one (1) vote and the Chairman shall not have a second or casting vote. Any
Director who is absent from any meeting may request his alternative Director to
act and vote in his place at the meeting. Reserved Matters shall be decided by a
majority of no less than five (5) Directors (of which at least threes(3)
Directors shall be ‘B’ Directors or their alternative Directors) who shall all
sign the minutes of the relevant meeting or the relevant written resolution for
a decision to be taken by the Company on a Reserved Matter.   5.4   Resolution
in Writing       A resolution in writing signed by all the Directors or their
alternative Directors entitled to vote on that resolution at a meeting of the
Directors or any committee of the Directors is valid as if it had been passed at
a meeting of the Directors or any committee of the Directors.   5.5   Telephone
Participation at Directors’ Meetings       A Director (or an alternative
Director) may, in accordance with the By-Laws participate in any meeting of
Directors or any committee of Directors by means of such telephone or other
communication facilities as permit all Persons participating in the meeting to
hear each other and a Director participating in such a meeting by such means is
deemed to be present at that meeting.   5.6   Reserved Matters

Page 12



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    The Articles shall provide that the Company shall not undertake any of the
Reserved Matters unless approved by a resolution of the Directors passed by the
majority provided for in Clause 5.3 hereof.   5.7   Special Reserved Matters    
  The Articles shall also provide that the Company shall not undertake any of
the Special Reserved Matters without the unanimous resolution of all
Shareholders as provided in the Articles.   5.8   Provision of Articles to Third
Parties       Where the Company, in undertaking any Reserved Matters or Special
Reserved Matters, is required to contract with a third party, the Company shall
provide that third party with a copy of the Articles before entering into any
contract with that third party.   5.9   Certificates from the Company       A
certificate from the Company certifying that Reserved Matters and/or Special
Reserved Matters have been authorised in accordance with the requirements of the
Articles shall be signed by at least one (1) “A” Director and one (1) “B”
Director.   6   MEETINGS AND ACTION OF THE SHAREHOLDERS OF THE COMPANY   6.1  
Meetings of the Shareholders

  (a)   General and special meetings of the Shareholders of the Company shall
take place in accordance with the applicable provisions of the Articles and the
By-Laws on the basis (inter alia) that:

  (i)   a quorum shall, after the issue of Shares, be one (1) duly authorised
representative of the ‘A’ Shareholder and one (1) duly authorised representative
of the ‘B’ Shareholder and prior to the issue of Shares a quorum shall consist
of the incorporator of the Company;     (ii)   the notice of meeting shall
(unless otherwise agreed by each of the Shareholders ) set out an agenda
identifying in reasonable detail the matters to be discussed; and     (iii)  
the chairman of any such meeting shall not have a second or casting vote.

Page 13



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  (b)   After the issue of Shares, special meetings of the ‘A’ Shareholder(s) or
the ‘B’ Shareholder(s) of the Company shall take place in accordance with the
applicable provision in the Articles and the By-Laws on the basis (inter alia)
that:

  (i)   a quorum shall be the duly authorised representative of a majority of
the relevant class of Shares;     (ii)   if there is only one ‘A’ Shareholder or
one ‘B’ Shareholder, the resolutions of each such class of Shareholders shall be
determined by resolution in writing signed by such sole ‘A’ Shareholder or ‘B’
Shareholder as provided in Clause 6.2 hereof.

6.2   Resolution in writing of Shareholders.       Subject to the provisions of
Section 132 of the Companies Act, a resolution in writing signed by all the
Shareholders (either of the Company or of any class of Shares in the Company)
entitled to vote on such resolution at a meeting of Shareholders or of a class
of Shareholders, as the case may be, shall be as valid as if it had been passed
at a meeting of all the Shareholders or of the Shareholders of any class of
Shareholders, as the case may be.   7.   OPERATION OF THE COMPANY   7.1   Long
Term Business Plan

  (a)   The Shareholders, by unanimous resolution as a Special Reserved Matter
of even date as this Agreement, have determined an initial Long Term Business
Plan for the Company;     (b)   The Company shall operate within the guidelines
set forth in its Long Term Business Plan, as amended from time to time by the
Shareholders as a Special Reserved Matter, and MHL and Rigdon shall use
commercially reasonable efforts, and shall co-operate with each other and the
Company, to assist the Company to achieve the targets set forth in its Long Term
Business Plan.

7.2   Annual Operating Plan       The Company shall prepare a draft Annual
Operating Plan based upon the targets set forth in its Long-Term Business Plan
(which Annual Operating Plan shall include an annual operating and capital
expenditure budget for the Company). The Annual Operating Plan shall be
submitted to the Shareholders for approval as a Special Reserved Matter as
provided in the Articles before the start of each Financial Year.   7.3   In the
event that an Annual Operating Plan for a Financial Year is not approved by the
Shareholders as a Special Reserved Matter within thirty (30) days of the
commencement of such Financial Year, the existing Annual Operating Plan shall

Page 14



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    remain in full force and effect and the Company shall be managed and the
Business operated in a manner consistent with such Annual Operating Plan until a
new Annual Operating Plan is properly approved by the Shareholders as a Special
Reserved Matter.   7.4.   MHL and Rigdon shall procure that:

  7.4.1   the Company shall at all times maintain accurate and complete
accounting and other financial records in accordance with the requirements of
all applicable laws and the Accounting Procedure;     7.4.2   monthly management
accounts containing such information as either MHL or Rigdon shall reasonably
require shall be prepared and dispatched by the Company to such Shareholders
within thirty (30) days after the end of the month in question;     7.4.3   Upon
seven days prior notice to the secretary of the Company, and subject to the Act,
each of the Shareholders and its respective authorised representatives shall be
allowed access at all reasonable times to examine the books and records of the
Company at the registered address of the Company or at such other location where
such books and records are maintained.

7.5   It is the intention of the Parties that the Company shall, subject to the
Companies Act, distribute in each Financial Year by way of dividend fifty
percent (50%) (or such other percentage as the Directors as a Reserved Matter
may from time to time declare) of the sum of (a) the profit (after taxation and
extraordinary items) of the Company for that Financial Year and (b) Retained
Earnings (in each case as shown in the Financial Statements of the Company and
available for distribution in accordance with the Companies Act); subject always
to appropriation of such reasonable and proper reserves required for the
purposes of the Annual Operating Plan or otherwise as the Directors may
determine as a Reserved Matter.   7.6   Performance Quality       The Parties
hereto agree that all services performed by the Company for Rigdon under the
Vessel Management Agreement shall be of a professional quality consistent with
the highest international industry standards for the provision of similar
services and in compliance with the requirements of the Vessel Management
Agreement.   8.   CONFIDENTIALITY   8.1   Confidentiality Obligation       Each
Party undertakes with each other Party that it shall at all times use its best
endeavours to keep confidential (and to ensure that its officers, employees,
agents and professional and other advisers keep confidential) any information:

Page 15



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  (a)   which it may have or acquire (whether before or after the date of this
Agreement) in relation to the customers, business, assets or affairs of the
Company (including, without limitation, any information provided pursuant to
Clause 7);     (b)   which, in consequence of the negotiations relating to this
Agreement or of being a Shareholder in the Company or through Directors elected
by it on the Board or the exercise of its rights or performance of its
obligations under this Agreement, it may have or acquire (whether before or
after the date of this Agreement) in relation to the customers, business, assets
or affairs of Rigdon (if the Party is MHL) or MHL (if the Party is Rigdon); or  
  (c)   which relates to the contents of this Agreement (or any agreement or
arrangement entered into pursuant to this Agreement).

    Neither Shareholder nor the Company shall use for its own business purposes
or disclose to any Third Party any such information (collectively “Confidential
Information”) without the consent of the other Parties.   8.2   Exceptions from
Confidentiality Obligation       The obligation of confidentiality under Clause
8.1 shall not apply to:

  (a)   information which is independently developed by the relevant Party or
its Affiliates or acquired from a Third Party to the extent that it is acquired
with the right to disclose the same (and other than as a result of a breach of
this Clause 8);     (b)   the disclosure of information to the extent required
to be disclosed by law, any stock exchange, regulation or securities commission
or any binding judgment, order or requirement of any court or other competent
authority in any jurisdiction;     (c)   the disclosure of information to any
tax authority to the extent reasonably required for the purposes of the tax
affairs of the Party concerned in any jurisdiction;     (d)   the disclosure
(subject to Clause 8.3) in confidence to a Party’s professional advisers of
information reasonably required to be disclosed for a purpose reasonably
incidental to this Agreement; or     (e)   information which becomes within the
public domain (otherwise than as a result of a breach of this Clause 8).

8.3   Employees, Agents and Advisers       Each Party shall inform any officer,
employee or agent or any professional or other adviser advising it in relation
to the matters referred to in this Agreement, or to whom

Page 16



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    it provides Confidential Information, that such information is confidential
and shall instruct them:

  (a)   to keep it confidential; and     (b)   not to disclose it to any Third
Party (other than those Persons to whom it has already been disclosed in
accordance with the terms of this Agreement).

    The disclosing Party shall remain responsible for any breach of this Clause
8.3 by the Person to whom it is disclosed.   8.4   Return of Confidential
Information     Upon termination of this Agreement, either Shareholder may
demand from the other Shareholder and/or from the Company the return of such
Shareholder’s Confidential Information by notice in writing; whereupon each of
the other Parties shall (and shall ensure that its officers, employees, agents
and advisers shall):

  (a)   return all documents containing Confidential Information which have been
provided by or on behalf of the Party demanding the return of Confidential
Information; and     (b)   destroy any copies of such documents and any document
or other record reproducing, containing or made from or with reference to the
Confidential Information,

    (save, in each case, for any submission to or filings with governmental, tax
or Regulatory Authorities in any jurisdiction). Such return or destruction shall
take place as soon as practicable after the receipt of any such notice.   8.5  
Survival After Termination     The provisions of this Clause 8 shall survive any
termination of this Agreement.   9.   PROMOTION OF COMPANY’S BUSINESS AND
EXERCISE OF VOTING RIGHTS   9.1   Each of the Parties to this Agreement
covenants to use its best endeavours to promote and develop the Business to the
best advantage of the Company.   9.2   Each of MHL and Rigdon shall:

  9.2.1   exercise all voting rights and powers available to it in relation to
the Company so as to give full effect to the terms of this Agreement, the Long
Term Business Plan, the relevant Annual Operating Plan or any other agreement or
arrangement entered into pursuant to this Agreement;

Page 17



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  9.2.2   use its best endeavours to procure that the Directors elected by it
support and implement all reasonable proposals put forward at Board and other
meetings of the Company for the proper development and conduct of the Business
as contemplated in this Agreement, the Long Term Business Plan, the Annual
Operating Plan and any other agreement or arrangement entered into pursuant to
this Agreement;     9.2.3   procure that all Third Parties directly or
indirectly under its control refrain from acting in a manner which hinders or
prevents the Company from carrying on the Business in a proper and reasonable
manner in accordance with the terms of the Long Term Business Plan and the
Annual Operating Plan;     9.2.4   act in good faith and reasonably in its
business dealings with the Company; and     9.2.5   generally use its best
endeavours to promote the Business and the interests of the Company.

10.   REGULATORY MATTERS   10.1   Regulatory Approvals and Other Matters      
The Parties shall respectively co-operate with and assist each other to procure
that all Regulatory Approvals and all information necessary or desirable for the
making of (or responding to any requests for further information consequent
upon) any notifications or filings made in respect of this Agreement, or the
transactions or other matters contemplated thereby, are promptly obtained or
supplied to the Party dealing with such notifications, filings, transactions or
matters, as the case may be, and that they are properly, accurately and promptly
made.   10.2   Regulatory Action       If any material Regulatory Action is
taken or threatened, the Parties shall promptly meet to discuss the situation
and the action to be taken as a result and whether any modification to the terms
of this Agreement, or any agreement or instrument entered into pursuant to this
Agreement should be made, in order that any requirements (whether as a condition
of giving any approval, exemption, clearance or consent or otherwise) of any
regulatory authority may be reconciled with, and within the intended scope of,
the business arrangements contemplated by this Agreement (including in
particular but not limited to, the Long Term Business Plan and the Annual
Operating Plan), or any other agreement or arrangement entered into pursuant to
this Agreement. The Parties shall co-operate and assist each other in giving
effect to any modifications so agreed upon.

Page 18



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

11.   RESTRICTIONS ON TRANSFER AND LEGEND ON SHARE CERTIFICATES   11.1   Except
as permitted by the Second Schedule to the Articles, this Clause 11 or with the
prior written consent of the other Shareholder, no Shareholder shall:

  11.1.1   transfer any Shares;     11.1.2   create or permit to exist any
pledge, mortgage, lien, charge (whether fixed or floating) or other encumbrance
over any Shares;     11.1.3   grant, declare, create, sell, transfer or
otherwise dispose of any right or interest in any Shares;     11.1.4   enter
into any agreement in respect of the votes attached to any Shares; or     11.1.5
  agree, whether or not subject to any condition precedent or subsequent, to do
any of the foregoing.

11.2   Save for transfers permitted by the Second Schedule to the Articles, or
for which written consent is given under Clause 11.1, or for transfers permitted
under Clause 11.7, no Shares held by a Shareholder or any member of its
respective Group may be transferred otherwise than pursuant to a transfer by
that Shareholder and/or members of its Group (“the Seller”) of all (and not some
only) of the Shares collectively held by them (“the Seller’s Shares”).   11.3  
If in relation to either of the Shareholders:

  11.3.1   the Shareholder fails to remedy any material breach on its part of
this Agreement within thirty (30) days from the service of any written notice by
the other Shareholder holding the ‘A’ Shares or ‘B’ Shares complaining of such
breach;     11.3.2   the Shareholder files bankruptcy or any other form of
insolvency proceeding (or such a proceeding is filed against the Shareholder and
not dismissed within sixth (60) days), enters into any composition or
arrangement with its creditors generally, or is unable to pay its debts as they
become due;     11.3.3   an encumbrancer lawfully takes possession or a judgment
creditor levies execution or a receiver is validly appointed over the whole or
any part of the undertaking, property or assets of the Shareholder (and such
action or appointment is not vacated within sixty (60) days);     11.3.4   an
order is made or resolution is passed or a notice is issued convening a meeting
for the purpose of passing a resolution or any analogous proceedings are taken
for the appointment of a receiver of or the winding

Page 19



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

      up of the Shareholder (other than a members’ voluntary liquidation solely
for the purpose of amalgamation or reconstruction);     11.3.5   the Shareholder
is the subject of any Change of Control (unless such Change of Control occurs
with the prior written consent of the other Shareholder); or     11.3.6   any of
the matters referred to in sub-clauses 11.3.2, 11.3.3, 11.3.4 or 11.3.5 above
occurs in relation to the immediate parent company for the time being of the
Shareholder,

    then upon written notice to such Shareholder (which for the purpose of this
Clause shall be referred to as “the Defaulting Shareholder”) by the other
Shareholder this Agreement shall automatically terminate with respect to the
Defaulting Shareholder, but without prejudice to its obligations under the
provisions of Clauses 8 and 15 and any outstanding obligations under or prior
breaches of this Agreement.   11.4   Within thirty (30) days after termination
of this Agreement pursuant to Clause 11.3 above, the Defaulting Shareholder
shall give to the Company a Transfer Notice under the Second Schedule to the
Articles, in respect of all the Defaulting Shareholder’s Shares in the Company
to sell all (but not some only) of the Shares held by the Defaulting
Shareholder.   11.5   The Auditors shall determine and certify the sum per Share
considered by the Auditors to be the Fair Price thereof (as provided in
paragraph 2(3) of the Second Schedule to the Articles) in accordance with
generally accepted international professional valuation practices and the sum so
determined and certified shall be the price at which the Shares held by the
Defaulting Shareholder shall be transferred, and the provisions of the Company’s
Articles shall apply in relation to the Auditors’ role and expenses and the
finality of their determination hereunder. Completion of the transfer of Shares
hereunder shall take place on the fifth (5th) day after the Auditors shall have
certified the Fair Price of the Shares at such reasonable time and place as the
other Shareholder may specify by not less than five (5) days’ written notice to
the Defaulting Shareholder and, save as provided herein, the provisions of the
Second Schedule to the Articles shall apply mutatis mutandis to the completion,
sale and transfer of the Defaulting Shareholder’s Shares and the finality of the
same.   11.6   The transfer of all the Shares held by the Defaulting Shareholder
in accordance with this Clause shall be subject to the conditions that:

  11.6.1   the Defaulting Shareholder shall repay all loans, loan capital,
borrowings and indebtedness in the nature of borrowings outstanding to the
Company from the Defaulting Shareholder (together with any accrued interest);  
  11.6.2   the Company shall repay all loans, loan capital, borrowings and
indebtedness in the nature of borrowings outstanding to the Defaulting
Shareholder (together with any accrued interest);

Page 20



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  11.6.3   the Defaulting Shareholder shall procure the resignations of all the
Directors appointed by it and such resignations shall take effect without any
liability on the Company for compensation for loss of office or otherwise;    
11.6.4   the other Shareholder shall use all reasonable endeavours (but without
involving any financial obligation on its part or on the part of the Company) to
procure the release of any Guarantees or indemnities given by the Defaulting
Shareholder to or in respect of the Company and, pending such release, shall
indemnify the Defaulting Shareholder in respect thereof; and     11.6.5   this
Agreement shall terminate with regard to the Defaulting Shareholder, but without
prejudice to Clauses 8 and 15 and any outstanding obligations under or prior
breaches of this Agreement.

11.7   Transfers to Eligible Transferees       Notwithstanding the provisions of
Clause 11.1 and without complying with Clause 12.1, a Shareholder (“the
Transferor”) may at any time or from time to time transfer all or any of its
Shares to an Eligible Transferee of such Transferor provided that, at the time
of such transfer:

  11.7.1   such Eligible Transferee shall agree with the other Parties hereto,
by an agreement in writing in form and substance satisfactory to the other
Parties, acting reasonably, to be bound by the terms of this Agreement as if
such Eligible Transferee had entered into this Agreement as of the date hereof
as well as to agree to remain an Eligible Transferee of the Transferor as long
as such Eligible Transferee is the registered or beneficial owner of any Shares;
    11.7.2   the other Shareholder receives evidence satisfactory to it, acting
reasonably, that such Eligible Transferee is an Eligible Transferee of the
Transferor and that the agreement referred to in sub-clause 11.7.1 above is a
legal, valid and binding obligation of the Eligible Transferee; and     11.7.3  
The Transferor is in compliance with all of its covenants and obligations under
this Agreement, including, without limitation, its covenants and obligations
with respect to the Shares to be transferred.

11.8   Shareholder ceasing to be an Eligible Transferee       Each of the
Shareholders respectively undertakes to procure that, if any Eligible Transferee
of such Shareholder to which Shares in the Company have been transferred ceases
at any time to be an Eligible Transferee of the relevant former Shareholder,
such former Shareholder shall acquire all of the Shares held by such Eligible
Transferee at the time in question or cause such Shares to be transferred to the
former Shareholder or another Person who would qualify as an Eligible Transferee
of that former Shareholder; failing which such Shares shall be tendered

Page 21



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    and disposed of in accordance with the Second Schedule to the Articles. Each
of the Shareholders further agrees that the instruments and agreements pursuant
to which any transfer of Shares to an Eligible Transferee is made shall contain
terms and conditions requiring the Eligible Transferee to execute and deliver
such documents as may be necessary to effect a subsequent transfer of the Shares
pursuant to this sub-clause 11.8 in the event that the Eligible Transferee
ceases to qualify as an Eligible Transferee.   11.9   Legend       All
certificates representing Shares shall bear the following legend:

      “The Common Shares represented by this certificate are subject to the
restrictions on transfer and rights of pre-emption set out in the Second
Schedule to the Articles of Incorporation of the Company including an obligation
on the registered holder to give a Transfer Notice before selling, assigning,
transferring or otherwise disposing of such Common Shares or any interest
whatsoever therein (including any security interest therein) as well as in the
event of any Person acquiring or becoming entitled to any such Common Shares or
interest therein contrary to the said restrictions on transfer and rights of
pre-emption; and pursuant to such restrictions the Directors may in certain
circumstances cancel this share certificate, whereupon it will become null and
void.         Such Common Shares are also subject to the restrictions contained
in the Agreement dated the 29th day of February 2008 among Mariners Haven
Limited, Rigdon Marine Corporation and the Company.”

11.10   Company to Enforce       The Company shall not accept for registration
in its Register of Members and other relevant books of record any transfer of
Shares not made in accordance with the provisions of this Agreement and the
Articles.   11.11   Certain Transfers Ineffective       Any transfer of Shares
attempted to be made other than in accordance with the provisions of this
Agreement (and in particular Clauses 11, 12 and 13 hereof) and the Articles
shall be void and of no effect.   12.   RIGHTS OF FIRST REFUSAL   12.1  
Delivery of Sale Notice       Subject to the provisions of Clause 11.7, in the
event that any Shareholder (“the Vendor “) desires to transfer all or any of the
Shares owned by it, the Vendor shall be obliged to deliver a Transfer Notice for
such Shares to the Company and the provisions of the Second Schedule to the
Articles shall apply.

Page 22



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

12.2   Completion of Sale       Completion of any transfer of Shares by the
Vendor to a Third Party under the provisions of the Articles shall be subject to
the conditions that:

  (a)   the Third Party shall first have entered into an agreement with the
Parties to this Agreement whereby it agrees to be bound (in terms reasonably
satisfactory to the Parties ) by provisions corresponding to provisions of this
Agreement binding upon the Vendor (provided that if the Vendor is Rigdon these
provisions shall not apply to the Vessel Management Agreement which Rigdon shall
be entitled to terminate upon Rigdon ceasing to be a Shareholder).     (b)   any
loans, loan capital, borrowings and indebtedness in the nature of borrowings
outstanding to the Company from the Vendor or the Vendor’s Affiliates shall
first have been repaid (together with accrued interest) or refinanced by the
Third Party;     (c)   any loans, loan capital, borrowings and indebtedness in
the nature of borrowing owing at any time from the Company to the Vendor shall
first have either been repaid (together with accrued interest) or purchased from
the Vendor by, and assigned by the Vendor to, the Third Party under terms
acceptable to the Vendor in its discretion;     (d)   if and insofar as the
Vendor requires a Third Party to assume the obligations of the Vendor under any
Guarantees or indemnities to Third Parties in relation to the Business of the
Company, such assumption shall first have taken place (provided that any such
assumption is without prejudice to the rights of the other Shareholder to
receive a contribution from the Vendor for its share of any claims attributable
to any liabilities arising in respect of the period during which the Vendor held
Shares),     (e)   if requested by the Third Party, the Vendor shall procure the
resignation of all the Directors appointed by it and such resignation shall take
effect without any liability on the Company for compensation for loss of office
or otherwise; and     (f)   this Agreement shall terminate with regard to the
Vendor, but without prejudice to Clauses 8 and 15 and any outstanding
obligations under or prior breaches of this Agreement

13.   DEADLOCK   13.1   If the Directors or the Shareholders are unable to meet
or to make a decision on a Reserved Matter described in sub-paragraphs (a), (b),
(e), (g) or (i) — (s), inclusive, of paragraph 5(1) of the Fifth Schedule to the
Articles, or on a Special Reserved Matter described in paragraph 6(1) of the
Fifth Schedule to the Articles, respectively, within one (1) month of the
earlier of such Reserved Matter or such Special Reserved Matter being:-

Page 23



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  (a)   first requested in writing by a Director or a Shareholder to the Company
to convene a meeting of the Board or Shareholders, as the case may be, to
consider same if no meeting is held; or     (b)   if a meeting is held,
considered at such meeting by the Directors or the Shareholders, as the case may
be, (in each case a “deadlock”),

    then each of the Shareholders shall, within seven (7) days after the expiry
of such one (1) month period, cause its appointees on the Board to prepare and
circulate to the other Shareholder a memorandum or other form of statement
setting out their position on the matter in dispute and their reasons for
adopting that position. Each memorandum or statement shall be considered by the
Shareholder to which it is addressed who shall endeavour to resolve the
deadlock. If the Shareholders agree upon a resolution or disposition of the
matter, they shall execute a statement setting out the agreed terms. The
Shareholders shall exercise their voting rights and other powers available to
them in relation to the Company to procure that the agreed terms are fully and
promptly carried into effect.   13.2   If the deadlock is not resolved or
disposed of in accordance with Clause 13.1 within thirty (30) days after expiry
of the seven (7) day period, or such longer period as both Shareholders may
agree in writing, then the holder of the issued Shares of either class (“the
Seller”) may serve a written notice (“a Deadlock Notice”), in the case of the
holder of the ‘A’ Shares, on the holder of the ‘B’ Shares, and in the case the
Seller is the holder of the ‘B’ Shares, on the holder of the ‘A’ Shares (“the
Buyer”), offering to sell (or procure the sale of) all the issued Shares of that
class held by the Seller (“the Sale Shares”) to the Buyer or, failing which, to
purchase all the Buyer’s Shares in accordance with the following provisions of
this Clause.   13.3   The Deadlock Notice shall specify the price at which the
Seller is prepared to sell the Sale Shares to the Buyer (“the Deadlock Price”)
but shall not include any other condition whatsoever as the provisions of this
Agreement shall apply to the Deadlock Notice and the consequential sale or
purchase of Shares.   13.4   The Deadlock Notice shall be deemed to:

  13.4.1   constitute an offer by the Seller, open for acceptance by the Buyer
for one (1) month from the date of service of the Deadlock Notice (“the Buyer
Purchase Period”), to sell all (but not some only) of the Sale Shares to the
Buyer on the Transfer Terms at the Deadlock Price; and     13.4.2   constitute
an alternative offer by the Seller to purchase all (but not some only) of the
Buyer’s Shares within seven (7) days after the end of the Buyer Purchase Period
on the Transfer Terms at the Deadlock Price if the Buyer does not elect to
purchase all the Sale Shares before the expiry of the Buyer Purchase Period,

    and shall be irrevocable without the written consent of the other
Shareholder. For the purposes of this Clause “Transfer Terms” means free from
all claims, equities, liens

Page 24



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    and encumbrances whatsoever together with all rights attaching thereto at
the date of service of the Deadlock Notice and subject to the provisions of this
Agreement.   13.5   The Buyer may at any time before the expiry of the Buyer
Purchase Period serve notice in writing upon the Seller of its desire to accept
the offer referred to in Sub-Clause 13.4.1 and to purchase all (but not some
only) of the Sale Shares on the terms set out in this Clause (“a Buyer Purchase
Notice”) which may not be expressed to be subject to the fulfilment of any
condition whatsoever. Upon service of a Buyer Purchase Notice on the Seller the
latter shall be bound to sell (upon payment of the Deadlock Price), and the
Buyer who has served a Buyer Purchase Notice shall be bound to purchase (at the
Deadlock Price), all the Sale Shares, which the Seller shall transfer on the
Transfer Terms.   13.6   If the Buyer does not serve a Buyer Purchase Notice
before the expiry of the Buyer Purchase Period, the Buyer shall be deemed to
have declined the offer by the Seller referred to in sub-clause 13.4.1 and shall
be deemed to have accepted the Seller’s alternative offer in Sub-clause 13.4.2
and the Buyer shall be bound to sell (upon payment of the Deadlock Price), and
the Seller shall be bound to purchase (at the Deadlock Price), all the Buyer’s
Shares within such seven (7) day period, which the Buyer shall transfer on the
Transfer Terms.   13.7   In the following sub-clauses, “the Seller” means the
holder of the Sale Shares and “the Buyer” means the person who, in accordance
with the foregoing provisions of this Clause, has become bound to purchase them.
  13.8   Completion of the sale and purchase of the Sale Shares shall be
completed on the day which is seven (7) days after the end of the Buyer Purchase
Period and at such reasonable time and place as the Buyer may specify by not
less than seven (7) days’ written notice to the Seller whereupon:

  13.8.1   the Seller shall deliver to the Company a duly executed share
transfer or transfers in favour of the Buyer or to such nominee or nominees as
it may direct together with the relative share certificates in respect of the
Sale Shares;     13.8.2   the Parties shall procure (insofar as they are able)
that the said transfer or transfers shall be approved by the Board and the Sale
Shares registered in the name of the Buyer or its nominees;     13.8.3   if
requested by the Buyer, the Seller shall procure the resignation of all the
Directors appointed by it (and its predecessors in title to the Sale Shares) and
such resignation shall take effect without any liability on the Company for
compensation for loss of office or otherwise;     13.8.4   the Seller shall do
all such other things and execute all such other documents as the Buyer may
require to give effect to the sale and purchase of the Sale Shares; and

Page 25



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  13.8.5   the Buyer shall pay the Deadlock Price to the Seller by bankers’
draft for value on the date of completion.

13.9   If the Seller shall fail or refuse to transfer any Shares or to deliver
any share certificate in accordance with its obligations hereunder the Company
shall authorise an Officer to execute and deliver on its behalf the necessary
share transfer of such Shares and shall issue duplicate share certificates in
place of the original share certificates for such Shares (which original share
certificates shall thereupon become void) and the Company may receive the
purchase money in trust for the Seller and cause the Buyer to be registered as
the holder of such Shares. The receipt of the Company for the purchase money
shall be a good discharge to the Buyer (who shall not be bound to see to the
application thereof) and after the Buyer has been registered in purported
exercise of the aforesaid powers the validity of the proceedings shall not be
questioned by any Person.   13.10   If each Shareholder shall receive an
effective and properly delivered Deadlock Notice, the first such notice to be
properly delivered shall prevail.   13.11   Completion of a transfer of all the
Shares held by a Shareholder in accordance with this Clause shall be subject to
the conditions that:

  13.11.1   the Selling Shareholder shall repay all loans, loan capital,
borrowings and indebtedness in the nature of borrowings outstanding to the
Company from that Shareholder (together with any accrued interest);     13.11.2
  the Company shall repay all loans, loan capital, borrowings and indebtedness
in the nature of borrowings outstanding to the Selling Shareholder or its
Affiliates (together with any accrued interest);     13.11.3   the continuing
Shareholder shall use all reasonable endeavours (but without involving any
financial obligation on its part or on the part of the Company) to procure the
release of any Guarantees or indemnities given by such Shareholder to or in
respect of the Company and, pending such release, shall indemnify such
Shareholder in respect thereof; and     13.11.4   this Agreement shall terminate
with regard to the Selling Shareholder but without prejudice to its obligations
under Clauses 8 and 15 and any outstanding obligations under or prior breaches
of this Agreement.

13.12   If a deadlock is not resolved in accordance with sub-clause 13.1, and
neither Shareholder has served a Deadlock Notice on the other pursuant to
sub-clause 13.2, then the Company shall be wound-up as provided in the Companies
Act unless the Shareholders unanimously agree to submit the dispute that is the
source of the deadlock to mediation and arbitration under Clauses15.13 and 15.14
of this Agreement.   13.13   In no circumstances shall either Shareholder create
a deadlock during a period of two (2) years from the date of this Agreement, or
thereafter for the duration of this Agreement create an artificial deadlock for
the purposes of this Clause 13. An

Page 26



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    artificial deadlock shall be a deadlock caused by virtue of any Shareholder
(a) voting against an issue or proposal in circumstances where the approval of
the same is required to enable the Company to carry on the Business properly and
efficiently in accordance with the Long Term Business Plan and the current
Annual Operating Plan, or (b) proposing an issue or proposal in circumstances
where such issue or proposal is contrary to or will hinder the implementation of
the provisions of this Agreement.   14.   MISCELLANEOUS   14.1   Triplicate of
Agreement       A fully executed original triplicate of this Agreement shall be
retained by the Secretary of the Company.   14.2   Proprietary Information      
All proprietary information owned by each of the Parties shall remain the sole
property of the respective owner.   14.3   Specific Performance       Each of
the Parties hereto agrees that the remedies at law for any breach of this
Agreement is inadequate and that should any dispute arise concerning the sale or
disposition of any Shares or the voting thereof or any other matter hereunder,
this Agreement and the relevant provisions in the Articles for the transfer of
shares shall be enforceable in a court of equity by an injunction or a decree of
specific performance. Such remedies shall, however, be cumulative and
non-exclusive, and shall be in addition to any other remedies which the Parties
may have.   14.6   Representations and Warranties

  (a)   MHL and Rigdon each represents and warrants to the other and to the
Company that:

  (i)   it is a company or corporation, duly organised, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, with full
corporate power and authority to own its properties and operate its business as
presently operated;     (ii)   it has the corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby;    
(iii)   this Agreement has been duly executed and delivered and constitutes a
legal, valid and binding obligation of such Party enforceable against it in
accordance with its terms;

Page 27



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  (iv)   the authorisation, execution and delivery of this Agreement and the
performance and consummation of the transactions contemplated hereby do not and
will not, with or without the giving of notice or passage of time or both,
(i) violate, conflict with, or result in the breach or acceleration, termination
or cancellation under any terms or provisions of, or require any notice, filing
or further consent under, (A) the charter documents, articles, by-laws or
resolutions of such Party, (B) any statute, law, rule, regulation, order or
requirement of any governmental authority applicable to such Party or any of its
assets, (C) any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority binding upon such Party or any of
its assets, or (D) any instrument or agreement to which such Party or its assets
may be bound or relating to or affecting any such assets; or (ii) other than as
provided in this Agreement, result in any lien, claim, encumbrance or
restriction on any of such Party’s assets;     (v)   no filing, consent, waiver,
approval or authorisation of any governmental authority or of any Third Party is
or will be required in connection with the execution, delivery and performance
of this Agreement or the consummation of any of the transactions contemplated
hereby;     (vi)   at the time of signing this Agreement, neither Party has an
agreement, arrangement or understanding for the transfer of any of the Shares or
any interest therein to any other person or entity;     (vii)   at the time of
signing this Agreement, the Shares to be subscribed for under Clause 2.6 will be
subscribed and purchased by each Party for its own account, not on behalf of any
other person or entity and is intended to be held by each Party for investment
purposes and not with a view to any immediate further distribution thereof;    
(viii)   it understands that the Shares to be subscribed for under Clause 2.6
are not publicly traded and that no market may exist for such shares at the time
of any desired resale; and     (ix)   each has such knowledge and experience in
financial and business matters, or has the advice or representation of a person
having such knowledge and experience, to be able to evaluate the merits and
risks of any investment in the Shares and has had access to sufficient
information regarding the Company.

  (b)   MHL and Rigdon shall each deliver on the execution of this Agreement to
the other Party and the Company a copy of such Party’s board of directors’
resolution authorising the execution, delivery and performance of this Agreement
and the obligations contained therein.

Page 28



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

14.7   Non-competition with the Company

  (a)   Each Shareholder respectively undertakes that while they are parties to
this agreement, neither it (nor any of its Subsidiaries, Affiliates or any
company of which it is a subsidiary) shall compete whether directly or
indirectly with the Company in the Business without first using reasonable
efforts to co-operate with the Company in the business to be undertaken.     (b)
  Each Shareholder respectively undertakes that for a period of two (2) years
after ceasing to be a Party, neither it (nor any of its Subsidiaries, Affiliates
or any company of which it is a subsidiary) shall compete whether directly or
indirectly with the Company in the Business in Trinidad and Tobago. For this
purpose “compete” means (whether alone or jointly with others or whether as
principal, agent, shareholder or otherwise and whether for its own benefit or
that of others) to undertake or be interested in any business in competition
with the Company (or any of its Subsidiaries) in the Business.     (c)   Each
Shareholder covenants with each other Shareholder and the Company that while
they are Parties to this Agreement and for a period of two (2) years after
ceasing to be a Party such Shareholder shall not canvass or solicit the
customers of, or endeavour to entice away from, the Company, any Person which at
anytime during the period of twelve (12) months before the termination of this
Agreement with respect to such Shareholder, has been a customer of the Company
in relation to the Business or an employee of the Company.     (d)   In no event
will paragraphs (b) or (c) of this sub-clause 14.7 be construed to prevent
Rigdon from chartering vessels to Persons for operation within the exclusive
economic zone and above the continental shelf of the Republic of Trinidad and
Tobago, or to prevent Rigdon, at any time after it ceases to be a Party to this
Agreement, from entering into an agreement for the management of such vessels
with a Person that is not an Affiliate of Rigdon.     (e)   The restrictions
contained in this Clause 14.7 are considered reasonable by the Parties but in
the event that any such restriction shall be found to be un-enforceable but
would be valid if some part or parts of it were deleted or the period or area of
application reduced, such restrictions shall apply with such modifications as
may be necessary to make it valid and effective

15.   NOTICES AND GENERAL   15.1   Notices       Notices, demands or other
communications required or permitted to be given or made hereunder shall be in
writing and delivered personally or sent by prepaid international

Page 29



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    courier service with recorded delivery or legible telefax addressed to the
intended recipient at its address set out in this Agreement or to such other
address or telefax number as any Party may from time to time duly notify to any
other Party. Any such notice, demand or communication shall, unless the contrary
is proved, be deemed to have been duly served (if given or made by personal
delivery) when delivered or (if given or made by telefax) on the next following
business day in the place of receipt or (if given or made by prepaid courier
service) four (4) business days after the recorded delivery by the international
courier service of the despatch of same and in proving the same it shall be
sufficient to show, in the case of prepaid international courier service, that
the envelope containing the same was duly addressed and despatched to a current
address of the addressee and, in the case of a telefax, that such telefax was
duly despatched to a current telefax number of the addressee.       The
addresses of the parties for the purpose of this sub-clause 15.1 are as follows:

     
Rigdon :
  Rigdon Marine Corporation
 
  815 Walker Street, Suite 1101
 
  Houston, Texas, 77002.
 
   
Fax Number:
  (713) 236-0200
Attention:
  Mr. Larry T. Rigdon, Chairman
 
   
MHL:
  Level 5, Long Circular Mall
 
  Nos. 51-53 Long Ciricular Road
 
  St. James
 
  Port of Spain
 
   
Fax Number :
  (868) 628-7144
Attention :
  Ms. Roxanne Husbands, Company Secretary
 
   
The Company:
  1st Avenue South
 
  Western Main Road, Granwood
 
  Chaguaramas
Fax Number:
  (868) 634-2072
Attention:
  Mr. Damien Rose

15.2   Remedies       No remedy conferred by any of the provisions of this
Agreement is intended to be exclusive of any other remedy which is otherwise
available at law, in equity, by statute or otherwise, and each and every other
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law, in equity, by statute or
otherwise. The election of any one or more of such

Page 30



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    remedies by any of the Parties hereto shall not constitute a waiver by such
Party of the right to pursue any other available remedy.   15.3   Severance    
  If any provision of this Agreement or part thereof is rendered void, illegal
or unenforceable in any respect under any law of the Republic of Trinidad and
Tobago, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby. The Parties shall
negotiate in good faith in order to agree to the terms of a mutually
satisfactory provision to be substituted for the provision found to be void,
illegal or unenforceable.   15.4   Survival of Rights, Duties and Obligations  
    Termination of this Agreement for any cause shall not release a Party from
any liability which at the time of termination has already accrued to any other
Party or which thereafter may accrue in respect of any act or omission prior to
such termination. The rights which each of the Parties has under this Agreement
shall not be prejudiced or restricted by any indulgence or forbearance extended
to any other Party. No waiver by any Party in respect of a breach shall operate
as a waiver in respect of any subsequent breach.   15.5   Costs       Each Party
shall bear its own costs and expenses incurred by it in connection with this
Agreement.   15.6   Entire Agreement       This Agreement constitutes the entire
agreement between the Parties as to the subject matter hereof and save as
otherwise expressly provided no modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless made in writing
specifically referring to this Agreement and duly signed by the Parties hereto.
  15.7   Assignment

  15.7.1   This Agreement shall be binding on the Parties hereto and their
respective successors and assigns.     15.7.2   None of the Parties hereto shall
be entitled to assign this Agreement or any of its rights and obligations
hereunder except in the case of a Shareholder to an Eligible Transferee of that
Party’s Shares in accordance with the terms of this Agreement and the Articles.

15.8   No Unanimous Shareholders Agreement/Conflict with the Articles

  (a)   The Parties do not intend this Agreement to be an unanimous shareholders
agreement as defined in the Companies Act and hence have drafted this Agreement
in such a way that there is no restriction or fetter on the power of the
Directors to manage the business and affairs of the Company referred to in

Page 31



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

      this Agreement but rather any such restriction or fetter is provided for
in the Articles as is permissible and contemplated by Section 65 of the
Companies Act. In the event that through inadvertence or otherwise any such
restriction or fetter on the powers of the Directors to manage the business and
affairs of the Company is found to be incorporated in this Agreement, each of
the Shareholders and the Company agrees to amend this Agreement to delete
therefrom any such matter so as to ensure that this Agreement shall not be an
unanimous shareholders agreement as aforesaid and each of the Shareholders
hereby agrees to take all necessary steps to amend the Articles so as to give
effect to any such matter as a Special Reserved Matter in the Articles and, as
to the extent possible, in the same form in all material respects as provided
herein.     (b)   In the event of any ambiguity or discrepancy between the
provisions of this Agreement and the Articles or the By-Laws then it is the
intention that, subject only to Clause 15.8(a) above, the provisions of this
Agreement, as between the Shareholders only, shall prevail and accordingly the
Shareholders shall each exercise all voting and other rights and powers
available to them so as to give effect to the provisions of this Agreement and
shall further if necessary procure any required amendment to the Articles or the
By-Laws.

15.9   No Partnership or other relationship       Nothing in this Agreement (or
any of the arrangements contemplated by this Agreement) shall be deemed to
constitute a partnership, joint venture (save as expressly provided for in this
Agreement) or other business relationship among the Parties or any of them
hereto nor, save as may be expressly set out herein, constitute any Party the
agent of any other Party for any purpose. In addition, unless otherwise agreed
in writing among the Parties, none of them shall enter into any contracts or
commitments with Third Parties as agent for the Company or for any other Party
nor shall any Party describe itself as such an agent or in any way hold itself
out as being such an agent. For the avoidance of doubt, upon the termination of
this Agreement, whether before the Commencement Date or upon the sale of Shares
by either Shareholder or otherwise, the joint venture provided for in this
Agreement shall cease and be determined and this Agreement shall cease to apply
except as is expressly provided for herein.   15.10   Further Assurances

  (a)   Each of the Shareholders shall procure that (subject always to the
Directors’ fiduciary duties and to the Companies Act) each Director (and his
alternative Director) nominated and elected by it under the Articles shall
execute and do such acts and things and give and confer such powers and
authorities as each such Director (and his alternative Director) would have been
required to execute, do, give and confer had he been a party to this Agreement
and had covenanted and/or agreed as the Shareholder who elected him as a
Director (or alternative Director) and each of the Shareholders shall also
exercise all

Page 32



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

      voting rights and powers, direct and indirect, available to it in relation
to any Person and to the Company so as to ensure in each case that all the
provisions set out in this Agreement, the Articles and the By-laws are given
full force and effect and carried out in a timely manner;     (b)   Each Party
undertakes with each of the other Parties that it shall do, execute, deliver and
perform such further acts, things, deeds, instruments and documents as any of
the Parties may reasonably require by notice in writing to the other Parties so
as to ensure the complete and punctual fulfilment, observance and performance of
the provisions of this Agreement, the Vessel Management Agreement, the Lease,
any other agreement referred to in this Agreement, the Articles and the By-laws
and generally that full effect is given to the principles and provisions set out
in this Agreement, the Articles and the By-laws in a timely manner.

15.11   Announcements       No formal public announcement or press release in
connection with the signature or subject matter of this Agreement shall (subject
to this sub-clause) be made or issued by or on behalf of any Party without the
prior written approval of the other Parties (such approval not to be
unreasonably withheld, conditioned or delayed). If a Party has an obligation to
make or issue any announcement required by law or by any stock exchange,
securities commission or by any governmental authority, the relevant Party shall
give the other Parties every reasonable opportunity to comment on any such
announcement or release before it is made or issued (provided always that this
shall not have the effect of preventing the Party making the announcement or
release from complying with its legal, stock exchange and securities commission
obligations in any jurisdiction).   15.12   Settlement of Disputes       In the
event of any dispute between the Shareholders arising in connection with this
Agreement or any associated agreement entered into pursuant to this Agreement
they shall use all reasonable endeavours to resolve the matter on an amicable
basis. If one Shareholder serves formal written notice on the other that a
material dispute of such a description has arisen under this Agreement and the
Shareholders are unable to resolve the dispute within a period of thirty
(30) days from the service of such notice, then the dispute shall be referred to
the respective Chairmen of the Shareholders. No recourse to mediation or
arbitration by one Shareholder against the other under this Agreement shall take
place unless a period of not less than thirty (30) days has expired after such
referral. This shall not affect a Shareholder’s right, where appropriate, to
seek an immediate remedy for an injunction, specific performance or similar
court order to enforce the obligations of the other Parties to this Agreement.  
15.13   Mediation       Except as otherwise provided herein, any dispute arising
out of or in connection with this Agreement (if unresolved by the Chairmen of
the Shareholders pursuant to

Page 33



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

    Clause 15.12) shall be referred in writing to the President for the time
being of the Trinidad and Tobago Chamber of Industry and Commerce acting as the
mediator for non-binding mediation. No recourse to arbitration by one
Shareholder against the other Shareholder under this Agreement shall take place
unless a period of not less than thirty (30) days has expired after such
referral to the President for the time being of the Trinidad and Tobago Chamber
of Industry and Commerce for mediation. This shall not affect a Shareholder’s
right where appropriate, to seek an immediate remedy for an injunction, specific
performance or a similar court order to enforce the obligations of the other
Parties to this Agreement.   15.14   Arbitration       Subject to the rights of
any Shareholder where appropriate, to seek an immediate remedy for an
injunction, specific performance or a similar court order to enforce the
obligations of the other Parties to this Agreement, any dispute arising out of
or in connection with this Agreement (if unresolved by the President for the
time being of the (Trinidad and Tobago Chamber of Industry and Commerce) shall
be referred to and finally settled by arbitration according to the provisions of
the Arbitration Act, Chapter 5:01 of the Laws of the Republic of Trinidad and
Tobago.. The Shareholders shall attempt to mutually agree upon an arbitrator.
However, if the Shareholders cannot agree upon an arbitrator within 45 days
after receipt of notice of intent to arbitrate any such dispute, each
Shareholder shall select an arbitrator in its sole discretion, and the two
arbitrators so selected shall appoint a third arbitrator which third arbitrator
shall solely conduct the arbitration proceedings (and each of the Shareholders’
selected arbitrators shall cease to act). The Shareholders shall equally share
in the cost of such arbitration. The location of such arbitration shall be in
the City of Port of Spain in the Republic of Trinidad and Tobago. The award of
such arbitrator shall be final, binding and conclusive upon all the Parties.  
15.15   Duration and Termination

  (a)   Except as otherwise provided herein for earlier termination or unless
the Parties agree otherwise, this Agreement shall continue in full force and
effect without limit in point of time until the earlier of the following events:

  (i)   the holders of a majority of the ‘A’ Shares and the ‘B’ Shares shall
agree in writing to terminate this Agreement; or     (ii)   an effective
resolution is passed or a binding order is made for the winding up of the
Company; or     (iii)   there is a deadlock that remains unresolved following
the exercise of the procedures set forth in Clause 13; or     (iv)   the expiry
of three (3) years after the Commencement Date.

    PROVIDED, HOWEVER, that this Agreement shall cease to have effect as regards
any Shareholder who ceases to hold any Shares save for any provisions hereof
which are expressed to continue in force thereafter.

Page 34



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 

  (b)   Notwithstanding Clause 15.15 (a) (iv), the Parties may by written
agreement extend the term of the Agreement for such time as they shall
determine.

15.16   New Shareholders       Without prejudice to any other provision of this
Agreement or the Articles, the Parties shall procure that no Person other than a
Shareholder acquires Shares in the Company (whether by transfer or issue of new
Shares) unless such Third Party covenants with the other Parties to this
Agreement (in a form reasonably acceptable to each of them) to observe and be
bound by the terms of this Agreement, and, in the case of a transferee, to
observe and perform all the obligations of the transferor under this Agreement
and upon registration of such Third Party as a Shareholder, each such Third
Party shall be treated as a Shareholder for the purposes of this Agreement.  
15.17   The Company’s Obligations       The Company shall not be bound by any
provision of this Agreement to the extent that such provision would constitute
an unlawful fetter upon any statutory power of the Company whether under the
Companies Act or otherwise (but this provision shall not affect the validity of
the relevant provision in this Agreement as between the Shareholders as Parties
to this Agreement or the respective obligations of such Shareholders as between
themselves under this Agreement).   15.18   Counterparts       This Agreement
may be executed in any number of counterparts and by the parties to it on
separate counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument.   15.19   Governing Law
and Jurisdiction

  (a)   This Agreement shall be governed by and construed in accordance with the
laws of the Republic of Trinidad and Tobago.     (b)   The Parties agree that
the courts of Trinidad and Tobago shall have exclusive jurisdiction to settle
any dispute or claim that arises out of or in connection with this Agreement.

[SIGNATURE PAGE FOLLOWS]

Page 35



--------------------------------------------------------------------------------



 



Delphin Marine Logistics Limited — Joint Venture Agreement
 
     IN WITNESS WHEREOF this Agreement has been entered into by the duly
authorised representatives of the Parties the day and year first before written.

     
Signed by Micheal A. Fifi, Director with due authority for and on behalf of
MARINERS HAVEN LIMITED in the presence of:
  )
)               /s/ Micheal A. Fifi
)
)
 
   
Signed by Larry T. Rigdon, Director with due authority for and on behalf of
RIGDON MARINE CORPORATION in the presence of:
  )
)               /s/ Larry T. Rigdon
)
)
 
   
Signed by Damien Rose, Director with due authority for and on behalf of DELPHIN
MARINE LOGISTICS LIMITED in the presence of:
  )
)               /s/ Damien Rose
)
)

Page 36